— Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 6, 1992 (People v Simmonds, 182 AD2d 650 [1992]), affirming a judgment of the Supreme Court, Kings County, rendered April 17, 1986, and dismissing appeals from two orders of the same court dated July 14, 1988, and November 22, 1989, respectively.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Mastro, J.P., Rivera, Skelos and Lifson, JJ., concur.